THE THIRTEENTH COURT OF APPEALS

                                    13-17-00072-CR


                               Juan Antonio Nevarez Sr.
                                          v.
                                  The State of Texas


                                 On Appeal from the
                  County Court at Law No 1 of Victoria County, Texas
                             Trial Cause No. 1-103801


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

June 14, 2018